Citation Nr: 1747108	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  09-47 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include ischemic heart disease, claimed as secondary to diabetes and as due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to diabetes.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to diabetes.

4.  Entitlement to service connection for diabetic retinopathy, claimed as secondary to diabetes.

5.  Entitlement to service connection for hypertension, claimed as secondary to diabetes and as due to Agent Orange exposure.

6.  Entitlement to service connection for a kidney condition, to include loss of kidney, claimed as secondary to diabetes.

7.  Entitlement to an initial compensable rating for residuals of 5th metacarpal bone fracture, right hand.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

In a May 2015 decision, the Board granted service connection for diabetes mellitus and remanded the remaining issues on appeal for further development.  In its grant of service connection for diabetes mellitus, the Board resolved reasonable doubt in the Veteran's favor and determined that he did serve in the Republic of Vietnam and, thus, was presumed to have been exposed to herbicides such as Agent Orange.

In August 2016, the Board found the issue of entitlement to a TDIU to be raised by the record as part-and-parcel of the increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  It also remanded the current issues for further evidentiary development.  Concerning the issues decided herein, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, diabetic retinopathy and hypertension, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


VETERAN'S CONTENTIONS

A. Service Connection Claims

The Veteran does not assert that he suffers from a current heart condition.  The Veteran does, however, assert that he has suffered loss of kidney function as a result of his diabetes and that it had been determined by the Birmingham VA that his loss of kidney [is] secondary to his diabetes mellitus.  See November 2007 statement, December 2009 statement.  However, the Veteran did not testify regarding any lost kidney function, nor otherwise elaborate on this statement throughout the course of the appeal.  Concerning both of these issues, the Veteran, through his representative, stated that he had no further arguments to present in his July 2016 brief.  
B. Increased Initial Rating Claim 

The Veteran seeks an initial compensable rating for the residuals of his right fifth finger metacarpal bone fracture, service connection for which was granted effective July 11, 2005.  He testified that he experiences pain in his fingertips, difficulty sorting through papers, and numbness and stiffness in his hands while typing.  The Veteran, through his representative, contended in his July 2016 brief that he should be entitled to a minimum disability rating of 10 percent because he has arthritis in two fingers.


LEGAL CONCLUSIONS

1. The criteria for service connection for a heart disability are not met.  38 U.S.C.S.         §§ 1101, 1110, 1112, 1113 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for a kidney condition, including loss of kidney, are not met.  38 U.S.C.S. § 1110 (LexisNexis 2017); 38 C.F.R. § 3.303 (2017).

3.  Since August 24, 2015, the criteria for a rating of 10 percent, but no higher, for arthritis of the right fifth finger have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 (2017).


REASONS AND BASES FOR BOARD CONCLUSIONS

I. Service Connection Claims

The threshold question that must be addressed is whether the Veteran actually has the disabilities for which service connection is sought; specifically a heart condition and loss of kidney.  In the absence of proof of a present disability, there are no valid claims of entitlement to service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As will be discussed, the Board finds that the Veteran did not have a diagnosis of a heart condition or loss of kidney during the course of the appeal.  Thus, as the first criterion to establish service connection, a current disability, cannot be satisfied, service connection for these disabilities cannot be granted.

First addressing the heart, as previously noted, the Veteran has not asserted that he has suffered from a heart condition during the course of the appeal.  He testified at his hearing that he was unsure whether he had been diagnosed with a heart condition but denied having any heart surgeries, stents, or catheters.  A heart condition was not noted by the April 2008 VA examiner.  The Veteran also stated to the August 2015 VA examiner that he did not have coronary artery disease.  That examiner noted that the Veteran had hyperlipidemia, a laboratory finding, but that he did not have a cardiac diagnosis.  That examiner also pointed out that some of the Veteran's VA treatment records temporarily listed chronic ischemic heart disease in his "problem list."  Indeed, the Veteran's problem list as noted in December 2004, January 2005, and September 2006 records chronic ischemic heart disease.  However, the examiner explained that these entries were made in error; the Veteran reported in September 2001 that he was concerned about heart disease due to his family history, thus, ischemic heart disease screening should have been added to the problem list.  Subsequent problem lists do not contain a heart diagnosis.  The Board affords great weight to the opinion of the August 2015 VA examiner, as it is based on examining the Veteran and reviewing the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The conclusion is also supported by the medical evidence of record, which includes the VA treatment and Social Security Administration (SSA) records which do not otherwise note the presence of heart disease; the treatment records note that the Veteran's heart had regular rate and rhythm throughout the appeal period.  Thus, the preponderance of the probative evidence does not reflect that the Veteran has suffered from a heart condition during the course of the appeal.  

Turning to the loss of kidney claim, the Board observes that the August 2015 VA examiner concluded that the Veteran has not been diagnosed with a kidney condition.  During that examination, the Veteran did not report suffering from a kidney condition, instead stating that he was "not sure what they are doing with his kidney."  The examiner noted no history of dialysis with no known renal disease or condition.  She also noted normal kidney laboratory studies from November 2014.  The Board once again finds her opinion to be highly probative, as it is supported by the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  That evidence includes the April 2008 VA examination report, which did not note any kidney abnormalities and the Veteran's VA treatment and SSA records, which do not reflect any kidney conditions, and include an additional February 2017 notation that the Veteran's kidney labwork was "ok."  To the extent that the Veteran contends that he has suffered from loss of kidney function throughout the appeal period, as a lay person, he has not shown that he has specialized training sufficient to render an opinion as to a diagnosis of a kidney disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a kidney disorder is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis of a kidney disorder is not competent medical evidence, and the Board finds the August 2015 VA examiner's opinion to significantly outweigh the Veteran's lay diagnosis.  While the Veteran is competent to report receiving kidney treatment, the medical evidence of record, including the April 2008 and August 2015 VA examination reports, did not note a kidney disability.  Thus, the preponderance of the probative evidence does not reflect that the Veteran has suffered from a kidney condition, to include loss of kidney, during the course of the appeal.  

Concerning both claims, the Board has considered the decisions of the Court of Appeals for Veterans Claims in McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim of entitlement to VA disability compensation is filed or during the pendency of that claim) and Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain to a situation in which a disability manifests prior to the filing of a claim of entitlement to VA benefits and then resolves before the claim is adjudicated).   However, it has considered evidence dated prior to the filing of the Veteran's claims and has given great weight to the August 2015 VA examiner's conclusions, supported by examination findings and evidence dated prior to and during the claim period, that the Veteran did not have a heart disability or a kidney disorder during the appeal period.  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a valid diagnosis of heart disease or a kidney disorder at any time during the pendency of the appeal.  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such diagnoses, the Board must conclude that entitlement to service connection for heart disease and loss of kidney must be denied because the weight of the evidence is against the claims.  See 38 U.S.C.S. § 1110; 38 C.F.R.     §§ 3.303. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II. Initial Compensable Rating for Right Fifth Finger Condition

A. Diagnostic Code 5230

The Veteran's right fifth finger disability is currently rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5230.  A compensable rating for limitation of motion cannot be assigned under this Diagnostic Code, and, consequently, a rating based on painful motion cannot be assigned.  See Sowers v. McDonald, 27 Vet. App. 472, 479-80 (2016) (holding that where the applicable diagnostic code does not provide for a compensable rating, 38 C.F.R. § 4.59 does not apply, and may not be used to assign a compensable rating).

B. Diagnostic Code 5003

However, a 10 percent rating is warranted since August 24, 2015, the date of x-ray evidence showing degenerative arthritis of the right fifth finger under Diagnostic Code 5003.  Notably, the August 2015 VA examiner interpreted an x-ray taken on that date as showing minimal degenerative changes at the right fifth carpometacarpal (CMC) joint.   By contrast, the x-ray taken in conjunction with the April 2008 VA examination did not show these degenerative changes.  Given that the Veteran's credible reporting of right fifth finger pain was confirmed by the August 2015 VA examiner's notation of pain during range of motion testing, and that the Veteran has specifically located his pain throughout the finger, the Board finds that a 10 percent rating under Diagnostic Code 5003 is warranted effective August 24, 2015.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (holding that painful motion of a major joint or group of minor joints caused by degenerative arthritis is deemed to be limited motion such that a minimum compensable rating is warranted under 5003 even though there is no actual limitation of motion); Petitti v. McDonald 27 Vet. App. 415, 428 (2015) (finding that objective confirmation of the Veteran's joint pain is required to assign a compensable rating); Spicer v. Shinseki, 752 F.3d 1367, 1371 (Fed. Cir. 2014) (holding that a 10 percent rating under Diagnostic Code 5003 is warranted for a group of minor joints where there is limitation of motion in more than one joint in the group).  The Board finds that a 10 percent rating under this Diagnostic Code is more beneficial to the Veteran than a rating under the existing Diagnostic Code, 5230, for which a compensable rating is unavailable.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Finally, the Board finds that a rating based on arthritis of multiple fingers is not warranted because the Veteran is only service-connected for a disability of one finger, the right fifth finger.  




C. Diagnostic Code 5227

A rating under Diagnostic Code 5227 is not available; the VA examiners did not note ankylosis of the little finger, nor was such reflected in the medical evidence or reported by the Veteran.  Moreover, a compensable rating is not warranted for ankylosis of the little finger.


ORDER

Service connection for a heart disability is denied.

Service connection for a kidney condition, including loss of kidney, is denied.

Since August 24, 2015, a rating of 10 percent, but no higher, for arthritis of the right fifth finger is granted.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

Turning first to the diabetic retinopathy, the Board notes that a current diagnosis of diabetic retinopathy is not of record.  However, in August 2005 a VA physician noted that he had received a letter from Dr. Roberts at the Retina Consultants of Alabama clinic stating that the Veteran has evidence of diabetic retinopathy in both eyes.  That letter is not associated with the claims file, and, given that an attempt to obtain private treatment records has not been made, records from Dr. Roberts should be requested.    

The remaining service connection issues must be remanded to comply with the Board's August 2016 remand directives to obtain adequate opinions concerning the etiologies of the Veteran's hypertension and neuropathy.  

Following that remand, the record reflects that the etiology opinions requested by the Board were not provided.  Although the Veteran failed to appear for a VA examination scheduled in March 2017, the failure to appear is immaterial, as examinations were not requested by the Board.  However, because the requested etiology opinions were not provided, the case must be remanded to obtain them.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, updated VA treatment records should also be requested.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Finally, the Board notes that the claim for a TDIU is inextricably intertwined with the pending secondary claims and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide a release for Dr. Roberts from the Retina Consultants of Alabama clinic.  After securing any necessary releases, the AOJ should request any relevant records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Obtain VA treatment records dating from May 2017 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Obtain a supplemental VA medical opinion pertaining to the etiology of the Veteran's hypertension.  The physician must review the entire claims file in conjunction with the authoring of the opinion.

The physician should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset during, or is otherwise related to, his active service.

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

The physician is also asked to answer whether it is at least as likely as not that the Veteran's hypertension was proximately caused or aggravated by his service-connected diabetes.

The physician should note that this question requires two separate opinions: one for causation and a second for aggravation.  The term "aggravation" means a permanent worsening of the disability beyond its natural progression.  If aggravation is found then, to the extent possible, the physician should attempt to establish a baseline level of severity of the hypertension prior to aggravation by the diabetes.

In asking for the above opinions, the Board is cognizant of the August 2015 VA examination report which noted that the Veteran no longer has hypertension; however, as hypertension did exist at one point during the claims period it is still eligible for service connection.

A complete rationale must be provided for all opinions.  The pertinent evidence of record must be considered and discussed, to include the Veteran's lay statements.

4. Obtain a supplemental VA medical opinion pertaining to the etiology of the Veteran's neuropathies.  The physician must review the entire claims file in conjunction with the authoring of the opinion.

The physician is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's carpal tunnel syndrome or lumbar radiculopathy had their onset during or are otherwise related to the Veteran's active service, to include exposure to herbicides.

The physician is also asked to answer whether it is at least as likely as not that the Veteran's carpal tunnel syndrome or lumbar radiculopathy were proximately caused or aggravated by his service-connected diabetes.

The physician should note that separate opinions are required for carpal tunnel syndrome and lumbar radiculopathy.  It should also be noted that separate opinions are required for causation and aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found then, to the extent possible, the physician should attempt to establish a baseline level of severity prior to aggravation by the diabetes.

A complete rationale must be provided for all opinions.  The pertinent evidence of record must be considered and discussed, to include the Veteran's lay statements.

5. The AOJ should then review the claims file to ensure substantial compliance with the above-listed remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

6. Then, re-adjudicate the claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


